IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00360-CR

PEDRO PABLO PENA, JR.,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-2086-C1


                           MEMORANDUM OPINION


       In two issues, appellant, Pedro Pablo Pena Jr., challenges his conviction for one

count of aggravated assault. See TEX. PENAL CODE ANN. § 22.02. Specifically, Pena argues

that the trial court erred by: (1) failing to grant his request for a multiple-assailants

instruction in the guilt-innocence jury charge; and (2) unlawfully limiting his self-defense

claim in the guilt-innocence jury charge. We affirm.
                                     I.     BACKGROUND

        In the instant case, Pena was charged by indictment with two counts of aggravated

assault against James Hernandez and Cody Hightower. In the first count, the State

alleged that Pena intentionally, knowingly, and recklessly caused bodily injury to

Hernandez by “stabbing and/or cutting him” with a deadly weapon—a knife. The

second count alleged that Pena intentionally or knowingly threatened Hightower with

imminent bodily injury by exhibiting and throwing a knife at or near him. The indictment

also contained an enhancement paragraph that referenced Pena’s prior conviction in

Eastland County, Texas, for assault on a public servant.

        The case proceeded to trial before a jury. At the conclusion of the trial, the jury

found Pena guilty of the offense of aggravated assault against Hernandez. Thereafter,

the trial court accepted Pena’s plea of “true” to the enhancement paragraph contained in

the indictment. The jury subsequently sentenced Pena’s to forty years’ confinement in

the Institutional Division of the Texas Department of Criminal Justice. The jury found

Pena not guilty of the second aggravated-assault allegations as to Hightower.

        The trial court certified Pena’s right of appeal. This appeal followed.

                                   II.    THE JURY CHARGE

        In both of his issues on appeal, Pena challenges the language contained in the guilt-

innocence jury charge. In his first issue, Pena contends that the trial court erred by failing




Pena v. State                                                                           Page 2
to include a multiple-assailants instruction in the charge. In his second issue, Pena asserts

that the trial court unlawfully limited his self-defense claim in the charge.

A.      Applicable Law

        In reviewing a jury-charge issue, an appellate court’s first duty is to determine

whether error exists in the jury charge. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim.

App. 1996). If error is found, the appellate court must analyze that error for harm.

Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003).

        The purpose of the jury charge is to inform the jury of the applicable law and guide

the jurors in applying it to the facts of the case. Hutch, 922 S.W.2d at 170. Article 36.14 of

the Code of Criminal Procedure requires the trial court to deliver to the jury “a written

charge distinctly setting forth the law applicable to the case.” TEX. CODE CRIM. PROC.

ANN. art. 36.14; see Taylor v. State, 332 S.W.3d 483, 486 (Tex. Crim. App. 2011). This duty

exists even when defense counsel fails to object to inclusions or exclusions in the charge.

See Taylor, 332 S.W.3d at 486. As such, the trial court may have to sua sponte instruct the

jury on the law applicable to the case. Id.

B.      Discussion

        We first address Pena’s complaint about the multiple-assailants instruction. A

trial court errs when it fails to provide an instruction on multiple assailants and self-

defense if the issues are raised by the evidence. See Frank v. State, 688 S.W.2d 863, 868

(Tex. Crim. App. 1985). The defendant is entitled to a charge on a defensive issue if raised


Pena v. State                                                                           Page 3
by the evidence, even if that evidence is weak or contradicted, and regardless of whether

the trial court finds the evidence credible. Id.; Granger v. State, 3 S.W.3d 36, 38 (Tex. Crim.

App. 1999). As explained by now-Presiding Judge Keller,

        The theory behind the multiple assailants charge is that, when it is clear that
        an attack is being conducted by multiple people as a group, a defendant is
        justified in using force against any member of the group, even if the
        recipient of that force is not engaging in conduct that would, by itself, justify
        the use of force (or deadly force as the case may be). For example, if a
        defendant was trapped in a house with several hostile individuals, some of
        whom were brandishing firearms and threatening the defendant, the
        defendant may be justified in using deadly force against a different person
        who was blocking an exit that would otherwise be a viable path of retreat.
        The use of deadly force against the person blocking the exit would be
        justified, even though that person possessed no firearms and made no
        threatening moves, because of that person’s complicity with those who
        threatened the defendant’s life. The rule concerning multiple assailants is
        essentially an application of the law of parties to the defendant’s assailants.

Dickey v. State, 22 S.W.3d 490, 493 (Tex. Crim. App. 1999) (Keller, J., concurring).

        Here, the trial court provided the following instruction:

        If you have found that the State has proved the offense beyond a reasonable
        doubt, you must next decide whether the State has proved that the
        Defendant’s conduct was not justified by self-defense.

        To decide the issue of self-defense, you must determine whether the State
        has proved, beyond a reasonable doubt, one of the following:

            1. The Defendant did not believe that his conduct was immediately
               necessary to protect himself and/or Lazaro Pena against JAMES
               HERNANDEZ and/or CODY HIGHTOWER’s use or attempted use
               of unlawful deadly force; or to prevent JAMES HERNANDEZ
               and/or CODY HIGHTOWER’s imminent commission or attempted
               commission of murder.



Pena v. State                                                                               Page 4
            2. The Defendant’s belief was not reasonable.

        The above language is a multiple-assailants instruction, as the instruction refers to

Pena’s right of self-defense as to multiple assailants—Hernandez and Hightower. See id.;

Frank, 688 S.W.2d at 868 (“[A] defendant is entitled to a charge on the right of self-defense

against multiple assailants if, ‘there is evidence, viewed from the accused’s standpoint,

that he was in danger of an unlawful attack or a threatened attack at the hands of more

than one assailant.’” (quoting Wilson v. State, 140 Tex. Crim. 424, 145 S.W.2d 890, 893 (Tex.

Crim. App. 1940))); see also Weekley v. State, No. 01-18-00543-CR, 2020 Tex. App. LEXIS

420, at *20 (Tex. App.—Houston [1st Dist.] Jan. 16, 2020, no pet.) (mem. op., not

designated for publication); Otis v. State, No. 07-96-0010-CR, 1997 Tex. App. LEXIS 3611,

at *6 (Tex. App.—Amarillo July 9, 1997, no pet.) (not designated for publication).

Therefore, we reject Pena’s contention that the trial court erred by allegedly failing to give

a multiple-assailants instruction in the guilt-innocence charge.1 See TEX. CODE CRIM.

PROC. ANN. art. 36.14; Taylor, 332 S.W.3d at 486; Hutch, 922 S.W.2d at 170; Frank, 688




        1It is undisputed that the evidence adduced at trial raised the issue of multiple assailants. Indeed,
the record contains testimony that Hernandez, Hightower, Pena, and his brother, Lazaro, had been eating
and drinking during a day visit to BSR Cable Park in Waco, Texas. As they were leaving the cable park,
Pena invited the group back to his apartment. Lazaro was very inebriated and laid down on an air mattress.
Thinking it would be funny, Hightower let out all the air in Lazaro’s air mattress. Lazaro woke up very
angry and a fight ensued. Lazaro rushed at Hernandez and Hightower. Hernandez side-stepped Lazaro
and punched him in the side of his jaw. According to Pena, Hernandez and Hightower then began to kick
and punch Lazaro while Lazaro was lying on the ground allegedly unconscious. Up until this point, Pena
had been observing the scuffle from another room. However, after allegedly seeing his brother being
kicked and punched while down on the ground, Pena grabbed a 12-inch knife with an 8-inch blade, began
screaming at Hernandez and Hightower, and ultimately stabbed Hernandez several times in the back.

Pena v. State                                                                                         Page 5
S.W.2d at 868; see also Weekley, 2020 Tex. App. LEXIS 420, at *20; Otis, 1997 Tex. App.

LEXIS 3611, at *6. We overrule Pena’s first issue.

        In his second issue, Pena complains that the trial court limited the application of

self-defense to the commission or attempted commission of murder.              Again, this

contention misstates the instruction contained in the charge. As mentioned earlier, the

multiple-assailants instruction contained in the application portion of the charge did not

limit the application of self-defense to only the commission or attempted commission of

murder. Rather, the instruction also provided that self-defense could apply to the “use

or attempted use of unlawful deadly force” by Hernandez and/or Hightower. Moreover,

in the abstract portion of the charge, the following instructions were provided as to self-

defense:

        A person’s use of deadly force against another that would otherwise
        constitute the crime of Aggravated Assault is not a criminal offense if he
        reasonably believed the force used was immediately necessary to protect
        himself or another person against the other’s use or attempted use of
        unlawful deadly force.

        A person’s use of deadly force against another that would otherwise
        constitute the crime of Aggravated Assault is not a criminal offense if he
        reasonably believed the force used was immediately necessary to prevent
        the other’s imminent commission of murder.

        Therefore, based on the foregoing, we reject Pena’s second contention that the trial

court unlawfully limited the application of self-defense to the commission or attempted

commission of murder. Because we do not find error in the charge, we need not conduct

a harm analysis. See Cortez v. State, 469 S.W.3d 593, 598 (Tex. Crim. App. 2015) (“Because
Pena v. State                                                                         Page 6
we conclude that the charge was not erroneous in this case, we do not conduct a harm

analysis.”); see also Hutch, 922 S.W.2d at 170. As such, we overrule Pena’s second issue.

                                     III.   CONCLUSION

        Having overruled both of Pena’s issues, we affirm the judgment of the trial court.




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Neill,
       and Justice Johnson
Affirmed
Opinion delivered and filed February 3, 2021
Do not publish
[CRPM]




Pena v. State                                                                       Page 7